Citation Nr: 1638612	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-33 768	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the termination of death pension benefits based on excess income on December 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from January 1942 to August 1945, with receipt of a Purple Heart and a Distinguished Flying Cross, both of which denote his participation in combat.  The Veteran died in October 2011 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which granted the appellant death pension from October 2, 2011 to December 1, 2011, and terminated pension payments effective December 1, 2011.  The RO in Waco, Texas, currently has jurisdiction of the claim.  

The appellant requested a videoconference hearing before the Board in her November 2013 VA Form 9.  The RO informed the appellant that her requested hearing had been scheduled for July 2016.  See June 2016 and July 2016 letters.  The appellant, however, failed to report for the scheduled hearing.  As the record does not indicate the appellant has requested that the hearing be rescheduled, the Board deems the request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2015).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The appellant's countable income exceeds the maximum annual pension rate (MAPR) payable to a surviving spouse with no dependents beginning December 1, 2011.

CONCLUSION OF LAW

Termination of VA death pension benefits effective December 1, 2011, was proper.  38 U.S.C.A. §§ 1503, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2012.  In addition, the Board finds that the duty to assist a claimant has been satisfied as appellant has submitted some of the paperwork requested by VA, though not all.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Death pension is available to the surviving spouse of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2015). 

Basic entitlement exists if, among other things, the surviving spouse's income is   not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2015).  The MAPR is published in Part I, Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is generally revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b) (2015).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income that has     been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under    38 C.F.R. § 3.272, nor is the income of a child in the custody of the surviving spouse.  In fact, the surviving spouse's annual income includes the annual income  of the surviving spouse and the Veteran's children in their custody.  38 C.F.R.           § 3.23(d)(5).  Such incomes are therefore included as countable income. 

The types of income and expenses that are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion            of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272 (2015).  The types of expenses excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income. 

Unreimbursed medical expenses in excess of 5 percent of the MAPR, which have been paid by the individual, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may  be applied to reduce countable income.  

Recurring income received or anticipated in equal amounts and at regular intervals such as weekly, monthly, or quarterly, and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income (income received on a one-time basis), such as the surviving spouse's benefit for the month of the Veteran's death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3).  The amount of any non-recurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c). 

Income is counted toward the calendar year in which it is received.  See 38 C.F.R.  § 3.260(a) (2015).  A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement.  See 38 C.F.R. § 3.260(d) (2015).  Thus, the appellant's eligibility will be judged on a proportionate income basis.

For the purpose of determining initial entitlement, or for resuming payments on     an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by twelve.  See 38 C.F.R. § 3.273(a) (2015).  In essence, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount.  See 38 C.F.R. § 3.273(b)(1) (2015).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  See 38 C.F.R. § 3.273(b)(2) (2015).

VA granted the appellant death pension benefits between October 2, 2011, and December 1, 2011.  They were terminated effective December 1, 2011, because appellant no longer met the income requirements set by law.  The appellant contends that she is entitled to death pension benefits because she is an elderly woman, on her own, with considerable expenses for medications, whose sole income comes from the SSA.  See August 2013 notice of disagreement.  In the November 2013 VA Form 9, appellant asserted that filling out the paperwork was very difficult for her due to a language barrier and that she would provide information.  

As noted in the October 2013 statement of the case, appellant was asked to report medical expenses paid that were not reimbursed in an August 2013 letter.  No additional information was received and appellant failed to report to her scheduled Board videoconference hearing.  

The evidence demonstrates that the appellant is a surviving spouse with no dependents.  Records obtained from SSA reflect that the appellant received monthly benefits of $1,440.50 from October 2011, $1,491.90 from December 2011, and $1,517.90 from December 2012.  She also received a one-time death payment from SSA in the amount of $255.  VA counted the monthly payment from SSA in the amount of $1,491.90 (totaling $17,902.80 for the year), plus the $255 SSA death payment, as appellant's countable income for a total of $18,157.80 in countable income.  VA was able to reduce appellant's income using $1,192 in reported family medical expenses for the Medicare Part B premiums, minus the standard five percent reduction of $410, and reported last expenses of $4,842.00 (funeral expenses totaling $5,142.38 minus the $300 burial benefit granted by VA), for a total of $5,624.  Appellant's $18,157.80 countable income, minus $5,624 in reduced income, totaled $12,533.80 in adjusted income.  

In filing her claim, the appellant listed payments made to a nursing home and for medications made prior to the date on which the Veteran died.  See VA Form 21- 534.  VA attempted to clarify appellant's net worth and nursing home expenses in October 2012, but there was no answer and the voice mailbox was full.  See VA Form 21-0820.  In a VA Form 21-0518-1, the appellant listed monthly income from SSA in the amount of $1,413.  The evidence does not show any additional income or medical expenses, despite VA's invitation to appellant to submit evidence of such expenses.  

As of December 1, 2011, the MAPR for death pension for a surviving spouse with no dependents was $8,219.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  As detailed above, the evidence reveals that the appellant's total income as of December 1, 2011, is $12,533.80 per year, and that there are no reported medical expenses.  The appellant has not asserted that these figures are incorrect, or that  VA has made any errors in calculation.  Thus, she does not meet the income requirements for death pension as of December 1, 2011.

While the Board sympathizes with the appellant's predicament, payment of non-service connected death pension requires that the appellant's countable income is less than the annual MAPR rate determined by law.  VA is bound by the applicable law and regulations as written.  See 38 U.S.C.A. § 7104(c).  Here, the countable income was in excess of the applicable pension rate for death pension for a surviving spouse without dependents.  As such, the appellant's countable income exceeded applicable MAPR rates and termination of death benefits, effective December 1, 2011, was proper.

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The termination of death pension benefits based on excess income on December 1, 2011, was proper.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


